Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 3, 2022. 

Amendments
           Applicant's response and amendments, filed August 3, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2, 5 and 13-14, amended Claims 1, 10, and 18, and withdrawn Claims 4, 6, 9, 12, and 15-18.

Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 1-11 and 18, drawn to a method of editing a genome, the method comprising the step of introducing into a cell or organism a single strand polynucleotide of 40-300 nucleotides in length, or an expression vector thereof, said single strand polynucleotide comprising a modified nucleotide sequence that is complementary to a nucleotide sequence in genomic DNA, wherein the modified nucleotide sequence comprises a deletion, insertion or substitution.

Within Group II, Applicant has elected without traverse the following species, wherein:
i) the alternative modified nucleotide is a modified nucleotide sequence having a deletion of an arbitrary endogenous nucleotide sequence from an arbitrary nucleotide sequence in genomic DNA, as recited in Claim 1a and 12(ia), to wit, deletion; and
	iv) the alternative additional method step is collecting a genome-edited cell or organism, as recited in Claim 3.

	In a telephonic interview with Applicant’s representative, Susan Michaud at 617-428-0200 on March 30, 2022, it was clarified that Applicant has elected species: 
ii) the alternative modified nucleotide sequence length is 90-300 as recited in Claim 7; and 
	iii) the alternative modified nucleotide sequence ratio is 0.2 to 5, as recited in Claim 10.

	Claims 1, 3-4, 6-12, and 15-18 are pending.
	Claims 4, 6, 9, 12, and 15-17 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 3, 7-8, 10-11, and 18 are under consideration. 
	
Priority
This application is a 371 of PCT/JP2017/029213 filed August 10, 2017. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
While a certified copy of the foreign patent application JP 2016-158562 filed on August 12, 2016 is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on August 3, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification to remove the embedded hyperlink and/or other form of browser-executable code, which the Examiner finds persuasive. 

Claim Objections
2. 	The prior objections to Claim 1 are withdrawn in light of Applicant’s amendment ot the claim, which the Examiner finds persuasive. 

3. 	Claim 1 is objected to because of the following informalities: While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). Each claim begins with a capital letter and ends with a period. 
	The first ‘wherein’ clause (line 12) is capitalized. 
	Appropriate correction is required. See the ‘wherein’ clause of line 15, for example.

4. 	Claim 8 is objected to because of the following informalities: the claim recites “arbitrary nucleotide”, which appears to lack “sequence”. 
Appropriate correction is required. See Claim 1(ib) “arbitrary nucleotide sequence”, for example. 

Claim Rejections - 35 USC § 101
5. 	The prior rejection of Claim 10 under 35 U.S.C. 101 is withdrawn in light of Applicant’s amendment to the claim to recite the ratios are present in the single strand polynucleotide, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. 	The prior rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to cancel recitation of ‘expression vector thereof’, which the Examiner finds persuasive. 

7. 	The prior rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to amend the Markush Group, which the Examiner finds persuasive. 

8. 	The prior rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to recite the single strand polynucleotide contains 40-300 nucleotides 5’ and 40-300 nucleotides 3’ to the target nucleotide to be edited, which the Examiner finds persuasive. 

9. 	The prior rejection of Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claim, which the Examiner finds persuasive.

10. 	The prior rejection of Claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to recite the single strand polynucleotide contains 5’ and 3’ homology arms whose 3’ to 5’ homology arm length ratios vary between 0.2 to 5, which the Examiner finds persuasive. 

11. 	The prior rejection of Claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive.

12. 	Claims 1, 3, 7-8, 10-11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the phrase “only at least one”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 1 and 18 recites the broad recitation “at least one”, and the claim also recites “only”, which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The metes and bounds of the term “only at least one" are unclear because there are two limitations in this phrase: "only" and "at least one". The limitation "at least one" is broad, but not indefinite. Similarly, the limitation "only" is not indefinite. However, "only at least one" is indefinite because the metes and bounds of limitation "only at least one " cannot be determined. 
“at least one” indicates values above one, which necessarily fails to meet the "only" requirement.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.
	Appropriate correction is required.
13. 	Claims 1, 3, 7-8, 10-11, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 recite a method of editing the genome of a cell, the method comprising the step of introducing into the cell a single strand polynucleotide comprising a modified nucleotide sequence, said modified nucleotide sequence comprising 5’ and 3’ flanking homology arms that are between 40 to 300 nucleotides in length, respectively, wherein the method does not comprise the step of introducing into the cell a nuclease and a guide RNA.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claims are enormously broad for encompassing about 0.8 to 1.6 million species of prokaryotes (Louca et al, PLoS Biology 17(2): e3000106, 30 pages, 2019), and about 8.7 million species of eukaryotic organisms, including about 250,000 species of eukaryotic protists, about 100,000 species of fungi, about 250,000 species of plants, and about 1,000,000 species of animals (Sweetlove, Nature News doi:10.1038/news.2011.498; August, 2011; waynesword.palomar.edu/trfeb98.htm, last visited April 8, 2021).
The specification discloses working examples in the bacterial species Pseudomonas (Examples 3-5) and in human HEK293T cells (Example 6). 
The specification fails to disclose working examples in fungal or plant species. There is no evidence that the single bacterial embodiment of Pseudomonas would be reasonably representative nor extrapolated to the enormous genus of 0.8 to 1.6 million species of prokaryotes. Similarly, there is no evidence that the single human HEK293 cell line embodiment would be reasonably representative nor extrapolated to the enormous genus of 8.7 million species of eukaryotic organisms, including about 250,000 species of eukaryotic protists, about 100,000 species of fungi, about 250,000 species of plants, and about 1,000,000 species of animals.
Muijrers et al (U.S. 2004/0101520; of record) is considered relevant prior art for having disclosed a method of editing the genome of a cell, the method comprising the step of introducing into said cell a single strand polynucleotide comprising a modified nucleotide sequence (e.g. Figure 1a), whereby the arbitrary sequence to be modified may be present in the host cell’s  thereby generating a deletion of an arbitrary endogenous nucleotide sequence is present exogenously or endogenously (on a chromosome) in the host cell [0245]. Muijrers et al disclose the host cells may be bacterial, fungal, plant, or animal cells [0039].
Muijrers et al demonstrated an example in which the length of the 5’ and 3’ homology arms flanking the arbitrary nucleotide sequence to be edited to each be at least 22 nucleotides, respectively [148]. Muijrers et al also disclosed the length of the 5’ and 3’ homology arms flanking the arbitrary nucleotide sequence to be edited to each be 5 to 100 nucleotides, respectively (Figure 2A), 8, 12, 16, 20, 24, 28, 32, 35, 50, 65, or 80 nucleotides (Figure 2B, [0204]), 50 and 100 nucleotides, respectively (Figures 4A and 8).
Muijrers et al do not disclose the method requires performing the step of introducing a nuclease, a guide RNA, nor an expression vector expressing the nuclease or guide RNA. 
Muijrers et al disclosed an example introducing the modified nucleotide sequence into mouse embryonic stem cells with or without the phage recombinase proteins [0160-168]. 
However, Muijrers et al do not disclose the genome editing is achieved in bacterial, fungal, plant, or animal cells in the absence of the exogenous recombinase. 

Chen et al (Nature Methods 8(9): 753-755, 2011; of record) is considered relevant prior art for having taught a method of editing the genome of a cell, the method comprising the step of introducing into said cell a single strand polynucleotide comprising a modified nucleotide sequence, thereby generating a deletion of an arbitrary endogenous nucleotide sequence in the host cell’s genomic DNA (Figure 2a). 
Chen et al taught wherein the single strand polynucleotide is at least 95 nucleotides in length (Supplementary Figure 1). 
Chen et al taught experiments (Supplementary Figures 17 and 18) using mammalian host cells such as human HEK293 cells, and human tumor cells such as K562, HCT116, U2OS, HEK293, HepG2, and MCF7,  whereby the ssODN was introduced into the host cells without the introduction of a ZFN nuclease (“ssODN only”), wherein the ssODNs have a length of 100 to 109 nucleotides (Supplementary Note 3), and thus having 5’ and 3’ homology arms at least 40 nucleotides in length. However, no edit was achieved in the absence of introducing the heterologous ZFN nuclease. 

Morozov et al (Gene Therapy 15: 468-472, 2008) is considered relevant prior art for having taught a method of editing the genome of a cell, the method comprising the step of introducing into said cell a single strand polynucleotide comprising a modified nucleotide sequence, wherein the modified nucleotide sequence is 66-74 nucleotides in length, and has 5’ homology arms of 29-33 nucleotides and 3’ homology arms of 36-40 nucleotides, respectively (Figure 1). However, Morozov et al taught that no editing was achieved in the absence of introducing a heterologous recombinase (Table 1). 

Because the prior art demonstrates that the editing method does not work in the absence of additional recombinase or nuclease, one of ordinary skill in the art would immediately recognize that something to Applicant’s method is missing from the both the disclosure and claims. The instant specification fails to disclose an element of criticality for the length of the 5’ and 3’ homology arms flanking the arbitrary nucleotide sequence to be edited (e.g. [0056], “The number of nucleotides…is not particularly limited, and is for example, about 10…, preferably 20…”), for example.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of methods of editing the genome of about 0.8 to 1.6 million species of prokaryotes, and about 8.7 million species of eukaryotic organisms, including about 250,000 species of eukaryotic protists, about 100,000 species of fungi, about 250,000 species of plants, and about 1,000,000 species of animals, the method comprising the step of introducing into the cell a single strand polynucleotide comprising a modified nucleotide sequence, said modified nucleotide sequence comprising 5’ and 3’ flanking homology arms that are between 40 to 300 nucleotides in length, respectively, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14. 	The prior rejection of Claim(s) 1-3, 8, 11, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Dekker et al (Nucleic Acids Res. 31(6): e27, 7 pages, 2003; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent claims to recite wherein the single strand polynucleotide comprises at least 40 nucleotides 5 and at least 40 nucleotides 3’ to the arbitrary target nucleotide that is to be edited. The single strand polynucleotide of Decker et al is total of 36 nucleotides. 

15. 	Claim(s) 1, 3, 7-8, 10-11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muijrers et al (U.S. 2004/0101520; of record). 
With respect to Claims 1 and 18, Muijrers et al is considered relevant prior art for having disclosed a method of editing the genome of a cell, the method comprising the step of introducing into said cell a single strand polynucleotide comprising a modified nucleotide sequence (e.g. Figure 1a), whereby the arbitrary sequence to be modified may be present in the host cell’s  thereby generating a deletion of an arbitrary endogenous nucleotide sequence is present exogenously or endogenously (on a chromosome) in the host cell [0245]. 
Muijrers et al disclosed the 5’ and 3’ homology arms on either side of the modified arbitrary nucleotide sequence may each be 20, 35, 50, 65, or 80 nucleotides in length [0204]. 
Muijrers et al do not disclose the method requires performing the step of introducing a nuclease, a guide RNA, nor an expression vector expressing the nuclease or guide RNA. 
Muijrers et al disclosed an example introducing the modified nucleotide sequence into mouse embryonic stem cells with or without the phage recombinase proteins [0160-168]. 
With respect to Claim 3, Muijrers et al disclosed wherein the method may be used on cell lines and to make engineered organisms [0245], and thus those of ordinary skill in the art would immediately recognize that the method further comprises the step of “collecting” the gene-edited cell(s), e.g. ([0247], “colonies analyzed, targeted modification had taken place”). 
With respect to Claim 7, Muijrers et al disclosed the 5’ and 3’ homology arms on either side of the modified arbitrary nucleotide sequence may each be 20, 35, 50, 65, or 80 nucleotides in length [0204], and wherein the number of nucleotides in the arbitrary nucleotide sequence to be deleted was 4, 15, 33, or 60 [0116]. Thus, the length of the single strand polynucleotide comprising the arbitrary modified nucleotide sequence are about 100 nucleotides in length (e.g. 35/*33/35 = 103; 20/*60/20 = 100; and 50/*15/50= 115). 
With respect to Claim 8, Muijrers et al disclosed wherein the number of nucleotides in the arbitrary nucleotide sequence to be deleted was 4, 15, 33, or 60 [0116]. 
With respect to Claim 11, Muijrers et al disclosed wherein the single stranded polynucleotide is a single strand DNA (e.g. Figure 1a).
With respect to Claim 10, Muijrers et al disclosed examples whereby the single stranded oligonucleotide comprises 5’ and 3’ homology arms on either side of the modified arbitrary nucleotide sequence, wherein said 5’ and 3’ homology arms are 10, 22, or 34 nucleotides in length, respectively (Table 3), and thus have a ratio of 0.29, 1, or 3.4. 
Thus, Muijrers et al anticipate the claims. 

Response to Arguments
Applicant argues that the method of Muijrers is based on their use of heterologous phage annealing proteins such as RecT, Redbeta, and Erf to promote recombination events.
Applicant’s argument(s) has been fully considered, but is not persuasive. Muijrers et al disclosed the functional equivalents of phage annealing proteins such as RecT, Redbeta, and Erf include recombination systems naturally present in viruses [0033] or RAD52 family members [0035], whereby those of ordinary skill in the art have long-recognized that eukaryotic cells, including human cells, are naturally infected with different viruses, as well as express their own RAD52 family member ([0035], citing Passy et al (1999)), as evidenced by GenBank Gene ID: 5893, Homo sapiens RAD52 homolog, 2022. 
Muijrers et al disclosed an example introducing the modified nucleotide sequence into mouse embryonic stem cells with or without the phage recombinase proteins [0160-168]. 
Muijrers et al demonstrated an example in which the length of the 5’ and 3’ homology arms flanking the arbitrary nucleotide sequence to be edited to each be at least 22 nucleotides, respectively [148]. Muijrers et al also disclosed the length of the 5’ and 3’ homology arms flanking the arbitrary nucleotide sequence to be edited to each be 5 to 100 nucleotides, respectively (Figure 2A), 8, 12, 16, 20, 24, 28, 32, 35, 50, 65, or 80 nucleotides (Figure 2B, [0204]), 50 and 100 nucleotides, respectively (Figures 4A and 8). 
The instant specification fails to disclose an element of criticality for the length of the 5’ and 3’ homology arms flanking the arbitrary nucleotide sequence to be edited (e.g. [0056], “The number of nucleotides…is not particularly limited, and is for example, about 10…, preferably 20…”). 

16. 	Claim(s) 1, 3, 7-8, 10-11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Nature Methods 8(9): 753-755, 2011). 
With respect to Claims 1 and 18, Chen et al is considered relevant prior art for having taught a method of editing the genome of a cell, the method comprising the step of introducing into said cell a single strand polynucleotide comprising a modified nucleotide sequence, thereby generating a deletion of an arbitrary endogenous nucleotide sequence in the host cell’s genomic DNA (Figure 2a). 
Chen et al taught wherein the single strand polynucleotide is at least 95 nucleotides in length (Supplementary Figure 1). 
Chen et al taught experiments (Supplementary Figures 17 and 18) using mammalian host cells such as human HEK293 cells, and human tumor cells such as K562, HCT116, U2OS, HEK293, HepG2, and MCF7,  whereby the ssODN was introduced into the host cells without the introduction of a ZFN nuclease (“ssODN only”), wherein the ssODNs have a length of 100 to 109 nucleotides (Supplementary Note 3), and thus having 5’ and 3’ homology arms at least 40 nucleotides in length.
With respect to Claim 2, it is axiomatic that one cannot perform the action-taking step(s) of independent Claim 1 without having first synthesized the single strand polynucleotide comprising the modified nucleotide sequence. See also Chen et al (Online Methods, Oligonucleotide Engineering). 
With respect to Claim 3, Chen et al taught the method further comprises the step of “collecting” the gene-edited cell (Online Methods, Single cell cloning). 
With respect to Claim 7, Chen et al taught wherein the single strand polynucleotide is at least 95 nucleotides in length (Supplementary Figure 1). 
With respect to Claim 8, Chen et al taught wherein the number of nucleotides in the arbitrary nucleotide sequence to be deleted was 100 (Supplementary Table 1). 
With respect to Claim 10, Chen et al taught wherein the ratio of the number of nucleotides 5’ and 3’ to the arbitrary sequence to be deleted (100 nucleotides) is 84 (Supplementary Figure 1), thus yielding a ratio of 1.2. 
With respect to Claim 11, Chen et al taught wherein the single stranded polynucleotide is a single strand DNA (Supplementary Figure 1).
Thus, Chen et al anticipate the claims. 

Response to Arguments
Applicant argues that the method of Chen et al requires the use of zinc finger nucleases (ZFN). Applicant has amended the claims to exclude introduction of a protein such as the ZFNs of Chen. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Chen et al taught experiments (Supplementary Figures 17 and 18) using mammalian host cells such as human HEK293 cells, and human tumor cells such as K562, HCT116, U2OS, HEK293, HepG2, and MCF7,  whereby the ssODN was introduced into the host cells without the introduction of a ZFN nuclease (“ssODN only”), wherein the ssODNs have a length of 100 to 109 nucleotides (Supplementary Note 3), and thus having 5’ and 3’ homology arms at least 40 nucleotides in length.

17. 	Claim(s) 1, 3, 7-8, 10-11, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Woolf et al (WO 16/094845; published June 16, 2016; of record in IDS). 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
With respect to Claims 1 and 18, Woolf et al is considered relevant prior art for having disclosed a method of editing the genome of a cell, the method comprising the step of introducing into said cell a single strand polynucleotide comprising a modified nucleotide sequence (e.g. Figure 1), whereby the arbitrary sequence to be modified may be present in the host cell’s  thereby generating a deletion of an arbitrary endogenous nucleotide sequence in the host cell (pg 8, lines 19-28). 
Woolf et al disclosed the oligonucleotide is substantially complementary to the target sequence, and may comprise one or more mismatches, including inserts or deletions, relative to the target sequence (pg 8, lines 25-28), wherein the number of nucleotides in the arbitrary nucleotide sequence to be deleted may be at least 1, 3, 5, or 10 nucleotides (pg 16, lines 14-16; pg 34, lines 1-3), wherein the editing site (Se) is from 1 to 6 nucleotides in length (pg 35, lines 13-16), which reads upon the recited modified nucleotide sequence to be inserted, deleted, or substituted comprises two or more consecutive nucleotides.
Woolf et al disclosed the 5’ and 3’ homology arms on either side of the modified arbitrary nucleotide sequence may each be about 150 nucleotides in length (pg 32, lines 26-32). 
Woolf et al disclosed the method does not require performing the step of introducing a nuclease, a guide RNA, nor an expression vector expressing the nuclease or guide RNA (e.g. pg 8, lines 23-25, “without strictly requiring exogenous proteins or nucleic acids to assist in editing said genomic sequences”). 
With respect to Claim 3, Woolf et al disclosed wherein the method may be used on cell lines and to make engineered organisms (e.g. pg 1, lines 28-29, “animal husbandry for modifying animal breeds (farm and other domesticated animals”), and thus those of ordinary skill in the art would immediately recognize that the method further comprises the step of “collecting” the gene-edited cell(s). 
With respect to Claim 7, Woolf et al disclosed the 5’ and 3’ homology arms on either side of the modified arbitrary nucleotide sequence may each be 1-150 nucleotides in length (pg 32, lines 26-32), and wherein the number of nucleotides in the arbitrary nucleotide sequence to be deleted may be as few as 1 to 10 nucleotides (pg 34, lines 1-3). Thus, the length of the single strand polynucleotide comprising the arbitrary modified nucleotide sequence are about 300 nucleotides in length. 
With respect to Claim 8, Woolf et al disclosed wherein the number of nucleotides in the arbitrary nucleotide sequence to be deleted may be at least 1, 3, 5, or 10 nucleotides (pg 16, lines 14-16; pg 34, lines 1-3). 
With respect to Claim 11, Woolf et al disclosed wherein the single stranded polynucleotide is a single strand DNA (pg 22, lines 20-22).
With respect to Claim 10, Woolf et al disclosed whereby the 5’ and 3’ homology arms on either side of the modified arbitrary nucleotide sequence oligonucleotide are about the same length (Figure 25), respectively, and thus have a ratio of about 1.
Thus, Woolf et al anticipate the claims. 

Response to Arguments
Applicant argues that Woolf involves mismatch repair, which can repair only a one nucleotide mismatch in a double stranded DNA. Such an approach is excluded from the present claims which have been amended to recite the modified nucleotide sequence to be inserted, deleted, or substituted comprises two or more consecutive nucleotides. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Woolf et al disclosed the oligonucleotide is substantially complementary to the target sequence, and may comprise one or more mismatches, including inserts or deletions, relative to the target sequence (pg 8, lines 25-28), wherein the number of nucleotides in the arbitrary nucleotide sequence to be deleted may be at least 1, 3, 5, or 10 nucleotides (pg 16, lines 14-16; pg 34, lines 1-3), wherein the editing site (Se) is from 1 to 6 nucleotides in length (pg 35, lines 13-16), which reads upon the recited modified nucleotide sequence to be inserted, deleted, or substituted comprises two or more consecutive nucleotides.

Conclusion
18. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633